Citation Nr: 0942099
Decision Date: 11/04/09	Archive Date: 01/05/10
 
DOCKET NO. 08-01 306                       DATE NOV 04 2009 

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina 

THE ISSUES 

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for schizophrenia. 

2. Entitlement to service connection for schizophrenia. 

ATTORNEY FOR THE BOARD 

S. D. Regan, Counsel 

INTRODUCTION 

The Veteran had active service from November 1980 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 RO decision that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for schizophrenia. In April 2009, the Board remanded this appeal for further development. 

FINDINGS OF FACT 

1. The RO denied service connection for schizophrenia in June 2002, and the Veteran did not appeal. 

2. Evidence submitted since the June 2002 decision includes some evidence which is not cumulative or redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. 

3. The Veteran's current schizophrenia likely began during active service. 

CONCLUSIONS OF LAW 

1. The June 2002 RO decision that denied entitlement to service connection for schizophrenia is final. 38 U.S.C.A. § 7105 (West 2002). 
2. New and material evidence has been received to reopen a claim for entitlement to service connection for schizophrenia. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009). 

- 2 - 

3. Schizophrenia was incurred in active service. 38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim. In light of the fully favorable decision below, the Board finds that no further discussion of VCAA compliance is warranted. 

Analysis 

I. New and Material Evidence 

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2009). 

- 3 - 

In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible. See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per curium). In addition, all of the evidence received since the last final disallowance shall be considered in making the determination. See Evans v. Brown, 9 Vet. App. 273,283 (1996). 

The RO denied service connection for schizophrenia in June 2002. The June 2002 RO decision was not appealed and is considered final. 38 U.S.C.A. § 7105. 

The evidence considered at the time of the June 2002 RO decision included the Veteran's service treatment records; post-service VA treatment records; and the Veteran's own statements. The RO denied service connection for schizophrenia on the basis that such disorder was not incurred in nor caused by service. The RO noted that the Veteran's service treatment records showed that he was diagnosed with an adjustment disorder and schizoid personality disorder in April 1988. The RO indicated that the Veteran did not report for VA examinations scheduled on three occasions in 2002. The RO reported that the purpose of the VA examination was for the examiner to provide a medical opinion as to whether the Veteran's current symptoms were the result of the adjustment disorder with depressed mood and schizoid personality disorder which were diagnosed during service. 

The Board observes that an April 1988 hospital narrative summary did indicate diagnoses of an adjustment disorder with depressed mood, resolving; a schizoid personality disorder; and a suicide gesture by overdose, during service when he was hospitalized in April 1988. The 'Board notes, however, that the Veteran was also diagnosed with other possible psychiatric problems during service. For example, an August 1987 treatment report related an assessment of anxiety secondary to possible sexually transmitted diseases. A January 1988 treatment entry indicated an assessment that included anxiety. A March 1988 entry noted an assessment of rule out organic brain syndrome. An April 1988 treatment entry, on the day of his hospitalization in April 1988 (noted above), related an assessment of depression with suicidal tendencies; rule out a thought disorder; and rule out organic brain syndrome. On a medical history form at the time of the May 1988 separation examination, the Veteran checked that he had attempted suicide. The reviewing 

- 4 - 

examiner noted that the Veteran attempted suicide in April 1988, secondary to possible work anxiety, and that he was treated with anti-depressants and rest. It was reported that the Veteran was presently being followed at a mental health clinic. The objective May 1988 separation examination report included a notation to see the mental health comments regarding the Veteran's schizoid personality and his suicide gesture. 

The evidence received since the June 2002 RO decision includes additional VA treatment records; private treatment records; records from the Social Security Administration (SSA); and statements from the Veteran. 

A private May 1990 report from Duke University Medical Center, slightly less than two years after the Veteran's separation from service, which was not of record at the time of the June 2002 RO decision, noted that the Veteran presented with varied complaints and that he seemed psychotic. It was reported that the Veteran described visual hallucinations while wearing sunglasses. The diagnoses included psychosis, possible schizophrenia. A June 1990 treatment report from the same facility also related a diagnosis of a psychosis. 

A June 2000 psychiatric evaluation report from C. M. Gibbs, M.D., apparently for SSA purposes, indicated that the Veteran had a history of a prior diagnosis of chronic paranoid schizophrenia. Dr. Gibbs noted that the Veteran received the diagnosis while in the Air Force between 1980 and 1988. The Veteran reported that he was discharged with a general discharge under honorable conditions. It was noted that while the Veteran was in the service, he had to be hospitalized for thirteen days secondary to his illness. The diagnosis was chronic paranoid schizophrenia. Dr. Gibbs commented that the Veteran gave a history of a chronic psychotic disorder. 

The Board observes that in the evidence available at the time of the June 2002 RO decision, there was essentially a lack of evidence showing continuity from the Veteran's treatment in service for psychiatric problems (an adjustment disorder, schizoid personality, etc.) and his currently diagnosed schizophrenia. The most recent post-service evidence of a diagnosed psychiatric disorder, at that time, was in 

- 5 - 

March 1996. In the evidence received since the June 2002 RO decision, there are private treatment records dated in May 1990 and June 1990 from Duke University Medical Center showing that the Veteran was diagnosed with a psychosis, possible schizophrenia, within less than two years of his separation from service. Additionally, a June 2000 psychiatric evaluation report from Dr. Gibbs, apparently for SSA purposes, indicated that the Veteran was diagnosed with schizophrenia while in the Air Force from 1980 to 1988. Dr. Gibbs also related a current diagnosis of chronic paranoid schizophrenia and noted that the Veteran gave a history of a chronic psychotic disorder. Therefore, there is additional evidence possibly relating the Veteran's current schizophrenia to his period of service. The evidence will be considered credible for the purposes of determining whether new and material evidence has been submitted. 

The Board finds that the May 1990 and June 1990 treatment reports from Duke University Medical Center, as well as the June 2000 psychiatric evaluation report from Dr. Gibbs, are evidence that is both new and material because the claim was previously denied, at least in part, on the basis that the evidence did not show that the Veteran's current schizophrenia stemmed from his period of service. Therefore, the Board finds that such evidence is not cumulative or redundant, relates to an unestablished fact necessary to substantiate his claim, and raises a reasonable possibility of substantiating the claim. New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it may not convince the Board to grant a claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

The Board concludes that evidence submitted since the June 2002 RO decision is new and material, and thus the claim for service connection for schizophrenia is reopened. This does not mean that service connection is granted. Rather, additional development of evidence will be undertaken (see the below remand) before the issue of service connection for schizophrenia is addressed on a de novo basis. Mania v. Derwinski, 1 Vet. App. 140 (1991). 

- 6 - 

II. Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection for a "chronic disease," such as psychoses, may be granted if manifest to a compensable degree within one year of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. 
§ 3.303(d). 

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of inservice occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent. See Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 U.S.C.A. § 3.303(b). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that he has schizophrenia that is related to service. He specifically reports that he was hospitalized for schizophrenia during service. 

- 7 - 

His service treatment records indicate that he was treated for psychiatric problems during service, including for a schizoid personality. An August 1987 treatment report noted that the Veteran reported that he hadn't been sleeping well for three days and that he would wake up during the night and feel tired during the day. It was noted that the Veteran was concerned about sexually transmitted diseases, but that he had no sexual contact with high risk groups. The assessment was anxiety secondary to possible sexually transmitted diseases. A January 1988 treatment entry related an assessment that included anxiety. A March 1988 entry indicated that the Veteran was seen for an organic screen. The assessment was rule out organic brain syndrome. 

An April 1988 treatment entry noted that the Veteran reported that he didn't feel like going to work so he didn't go. He reported that he thought about suicide and took about twelve aspirin and nothing happened. It was noted that the Veteran admitted to recent suicidal ideation and to a non-lethal attempt on the previous day. The assessment was depression with suicidal tendencies; rule out a thought disorder; and rule out organic brain syndrome. An April 1988 hospital narrative summary indicated that the Veteran was referred by a mental health clinic because he stated that he decided not to go to work that morning and had taken nine to twelve sleeping pills. The diagnoses were an adjustment disorder with depressed mood, resolving; schizoid personality disorder; and suicide gesture by overdose. 

On a medical history form at the time of the May 1988 separation examination, the Veteran checked that he had attempted suicide. The reviewing examiner noted that the Veteran attempted suicide in April 1988, secondary to possible work anxiety, and that he was treated with anti-depressants and rest. It was reported that the Veteran was presently being followed at a mental health clinic. The objective May 1988 separation examination report included a notation to see the mental health comments regarding the Veteran's schizoid personality and his suicide gesture. 

The first post-service evidence of record of schizophrenia, or any other psychiatric disorder, is in May 1990, less than two years after the Veteran's separation from service. 

- 8 - 

A private May 1990 report from Duke University Medical Center, noted that the Veteran presented with varied complaints and that he seemed psychotic. It was reported that the Veteran described visual hallucinations while wearing sunglasses. The diagnoses included psychosis, possible schizophrenia. A June 1990 treatment report from the same facility also related a diagnosis of a psychosis. 

A March 1996 VA treatment entry noted that the Veteran complained of having a terrorist device in his internal organs. It was reported that he had a past medical history of being depressed eight years earlier and of a suicide attempt by overdose. The diagnosis was delusional disorder, somatic type. 

An October 1999 VA treatment report noted that the Veteran reported that he was diagnosed with chronic paranoid schizophrenia twelve years earlier while service in the Air Force. As to a conclusion, the examiner noted that, by report, the Veteran was diagnosed with chronic paranoid schizophrenia twelve years earlier and that he currently reported paranoid delusions, auditory hallucinations, and chronic occupational and social dysfunction. The examiner noted that given the context of the Veteran's previous contacts with psychiatry at a VA facility, it would appear that he had experienced active-phase symptoms for at least a month. The examiner indicated that with the exception of no computed tomography scan ruling out other causes, the Veteran met the criteria for schizophrenia. 

A June 2000 psychiatric evaluation report from C. M. Gibbs, M.D., apparently for SSA purposes, indicated that the Veteran had a history of a prior diagnosis of chronic paranoid schizophrenia. Dr. Gibbs noted that the Veteran received the diagnosis while in the Air Force between 1980 and 1988. The Veteran reported that he was discharged with a general discharge under honorable conditions. It was noted that while the Veteran was in the service, he had to be hospitalized for thirteen days secondary to his illness. The diagnosis was chronic paranoid schizophrenia. Dr. Gibbs commented that the Veteran gave a history of a chronic psychotic disorder. 

A December 2000 VA treatment entry noted that the Veteran was diagnosed in 1988 with schizophrenia, paranoid type, while in the military. It was reported that 

- 9 - 

he became depressed and suicidal, at that time, and that he was hospitalized for fourteen days. The Veteran reported that he had been hospitalized twice since his diagnosis. As to an initial impression/provisional diagnosis, the examiner indicated that the Veteran had a history of schizophrenia, paranoid type. 

An August 2001 VA treatment report noted that the Veteran presented with a history of paranoid schizophrenia for fourteen years. The diagnoses were chronic paranoid schizophrenia; somatic delusion; and a depressive disorder, not otherwise specified. 

The Board observes that the Veteran's service treatment records show that he was treated for various psychiatric problem during service and that he was hospitalized with diagnoses of an adjustment disorder with depressed mood, resolving; schizoid personality disorder; and suicide gesture by overdose. Post-service private and VA treatment records also show continuing treatment for variously diagnosed psychiatric problems, including schizophrenia. The Board notes that there is a satisfactory chain of evidence from the time of the Veteran's period of service to the present. 

After considering all the evidence, the Board finds that the Veteran has current schizophrenia which began during his active service. Schizophrenia was incurred in active service, warranting service connection. The benefit-of-the-doubt rule (38 U.S.C.A. § 5107(b)) has been considered in making this decision. 

(CONTINUED ON NEXT PAGE) 

- 10- 

ORDER 

New and material evidence having been submitted, the claim for service connection for schizophrenia is reopened, and to this extent only, the benefit sought on appeal is granted. 

Service connection for schizophrenia is granted.

DENNIS F. CHIAPETTA
Veterans Law Judge, Board of Veterans' Appeals 

- 11  




